Exhibit 8.1 Company Name State of Incorporation Liacom Systems Ltd. Israel BluePhoenix Knowledge Management Systems Ltd. Israel BluePhoenix Solutions B.V The Netherlands BluePhoenix Solutions GmbH Germany BluePhoenix Solutions Nordic, AS Denmark BluePhoenix Solutions U.K Limited U.K. BluePhoenix Solutions U.S.A Inc. U.S.A. BluePhoenix Solutions Pty Ltd. Australia BluePhoenix Solutions S.R.L. Romania BluePhoenix Solutions Ltd. Cyprus Crystal America Inc. U.S.A. Blue Phoenix I-Ter S.p.A Italy BluePhoenix Legacy Modernization s.r.l. Italy Zulu Software, Inc. U.S.A. BridgeQuest, Inc. U.S.A. BridgeQuest Labs, Inc. U.S.A BluePhoenix Solutions Co., Ltd Korea TIS Consultants Ltd. Cyprus TISA Software Consultants Private Limited India
